Citation Nr: 1614266	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-37 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Barry M. Salzman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1983 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2011, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In March 2014, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 

FINDINGS OF FACT

1.  For the relevant appeal period prior to May 2, 2008, the Veteran was service-connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling, residuals of a left knee injury, rated as 10 percent disabling, duodenitis, rated as 10 percent disabling, and a right knee scar, rated as non-compensable.  For the relevant appeal period until January 26, 2007, the Veteran was also service-connected for joint discomfort due to an undiagnosed illness, rated as 10 percent disabling.  For the entire relevant appeal period, the combined disability evaluation was 60 percent.  

2.  From May 2, 2008, forward, the Veteran's PTSD was rated as 100 percent disabling.  

3.  The weight of the competent, probative, and credible evidence does not demonstrate that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to May 2, 2008. 

	
CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55; Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Rice, 22 Vet. App. at 453.  Regarding claims for increased disability ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In the July 2007 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of the evidence needed to establish a TDIU, and described the types of information and evidence that he should submit in support of the claim.  The RO explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the claim.  The RO explained how VA determines the effective date once the benefits have been awarded.  In consideration thereof, the Board finds that the July 2007 notice letter satisfied VCAA notice requirements for the TDIU claim.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include VA treatment records, VA vocational rehabilitation and educational records, records from the Social Security Administration (SSA), VA examination reports from January 2008, November 2008, and October 2015, and the Veteran's statements.     

The Veteran was afforded VA examinations in January 2008, November 2008, and October 2015 in connection with his claim of entitlement to a TDIU.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide an examination, it must ensure that the examination and opinions therein are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions are adequate with regard to the claim on appeal.  The VA examiners reviewed the Veteran's medical history, made clinical observations, and rendered opinions regarding the severity of the Veteran's disabilities, specifically addressing the functional impact of all the service-connected disabilities upon ordinary conditions of daily life and work.  

In the March 2014 Remand, the Board requested that the Veteran be afforded a (single) VA examination that addressed the unemployability of the Veteran due to his service-connected disabilities alone in consideration of his level of education, special training, and previous work experience, but not his age or any impairment caused by non-service-connected disabilities.  Following the March 2014 Remand, the Veteran was afforded four VA examinations.  Three of these examinations were conducted by the same VA examiner and addressed the Veteran's physical disabilities.  The fourth examination was conducted by a separate VA examiner and addressed the Veteran's psychiatric disability.  Each VA examiner provided a single opinion regarding employability of the Veteran addressing either the Veteran's physical or psychiatric disabilities; however, neither VA examiner provided an opinion as to unemployability due to all of the service-connected disabilities.  

Despite a lack of strict compliance with the Remand directives, the Board finds this error to be non-prejudicial.  As discussed above, the examinations are adequate and include the appropriate findings necessary for adjudicating the TDIU issue.  Also, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) ("medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").  As each VA examiner provided a description of the functional limitations caused by a subset of the Veteran's service-connected disabilities, the Board has the ultimate responsibility for analyzing those descriptions in consideration of the entire record.  Accordingly, the Board finds that the March 2014 Remand directives have been substantially complied with, and the Board may proceed with adjudication.  See Stegall, 11 Vet. App. at 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the appeal.

Entitlement to a TDIU - Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  Id.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  Id.

If a veteran does not meet the schedular requirements for consideration of entitlement to a TDIU, a TDIU evaluation can still be awarded if it is established by the evidence of record that the service-connected disabilities have rendered the veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).  However, the Director's extraschedular determination under 38 C.F.R. § 4.16(b) does not amount to a medical opinion and is not controlling on the Board's disposition of a claim.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  The Director's decision denying or awarding an extraschedular rating "is in essence the de facto decision of the agency of original jurisdiction and, as such, is not evidence.  It is simply a decision that is adopted by the RO and reviewed de novo by the Board."  Id. at 239; see also Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996); Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91 (Dec. 17, 1991).  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, 4 Vet. App. at 363. 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (including, but is not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Finally, as indicated above, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  
See Moore, 21 Vet. App. at 218.  Although VA must give full consideration, per 
38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; 38 C.F.R. § 4.16(a); see also Floore, 26 Vet. App. at 381.  

Entitlement to a TDIU - Analysis

The Veteran contends that he is entitled to a TDIU because he is unable to secure and follow substantially gainful employment due to his service-connected disabilities.  In the June 2007 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran indicated he was unable to work due to his PTSD.  Other documents contained in the Veteran's claims file, including in the vocational rehabilitation and educational folder, also reflect the Veteran's contentions that he is unemployable due primarily to his PTSD.  See e.g., February 2008 Notice of Disagreement.  In additional correspondence, the Veteran contends that his PTSD and Gulf War Syndrome, with manifestations including fatigue, a skin disorder, muscle pain, joint pain, respiratory symptoms, and gastrointestinal symptoms, prevent him "from taking jobs which are labor intensive, operate machinery, and ... [require] concentration and motor skills."  See March 2008 Statement.  

Evidence of record indicates that the Veteran completed high school prior to enlistment in the military.  Subsequent to his discharge from the military, the Veteran completed an associate's and a bachelor's degree in computer science.  Prior to completion of his college education, the Veteran worked in physically demanding jobs, including as a corrections officer and as a day laborer.  While completing, and subsequent to, his college eduction, the Veteran was primarily self-employed or worked on a contractual basis in the computer technology industry.  

The Veteran filed his claim for entitlement to a TDIU on June 29, 2007.  As a claim for a TDIU is, in essence, a claim for an increased disability rating, the relevant temporal focus for adjudicating a TDIU claim is on the evidence concerning the Veteran's employability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the relevant evidence of record includes the evidence that addresses the Veteran's unemployability as due to service-connected disabilities from June 2006 forward.  While a TDIU claim may be inferred as part of an increased rating claim, the Veteran's prior claims for an increased rating for his PTSD, as discussed in detail by the Board in the March 2014 decision, became final when he did not initiate an appeal following notification of those decisions.  Accordingly, the finality of those prior decisions can only be attacked through a claim of clear and unmistakable error, which the Board, in the March 2014 decision, referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  In a January 2015 correspondence, the AOJ informed the Veteran that in order for VA to consider a request for revision based on clear and unmistakable error, the Veteran must specify the factual or legal error that he believed the VA made in a prior rating decision.  To date, the Veteran has not responded to the January 2015 correspondence.  Accordingly, the Board will proceed with adjudication of the Veteran's TDIU claim with a temporal focus on the Veteran's employability from June 2006 forward.  

However, from May 31, 2006, to July 31, 2006, the Veteran was awarded a temporary total disability rating for his PTSD based on prolonged hospitalization under 38 C.F.R. § 4.29.  In addition, effective May 2, 2008, the disability rating assigned to the Veteran's PTSD was increased to 100 percent based on an increase in the severity of the Veteran's symptoms.  A 100 percent rating under the Rating Schedule means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the Rating Schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where a 100 percent schedular rating was awarded for the same period). Accordingly, with respect to entitlement to a TDIU, the Board has considered only those portions of the relevant rating period when the Veteran is not already in receipt of a 100 percent disability rating, i.e., from August 1, 2006, to May 1, 2008.  

A grant of a 100 percent disability rating, however, does not always render the issue of TDIU moot, and VA's duty to maximize benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if a veteran has a 100 percent disability rating for a single disability, and VA finds that a TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 
38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11229 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

As discussed in detail below, the Veteran's contention is that his PTSD is the service-connected disability primarily affecting his unemployability.  While the Veteran is also service-connected for residuals of a left knee injury, duodenitis, and a right knee scar, there is no indication that these service-connected disabilities, separate from his PTSD, render him unemployable such that these disabilities should be rated as totally disabling.  Therefore, SMC is not warranted from May 2, 2008, forward.  Accordingly, the Board finds that the Veteran's claim for a TDIU on or after May 2, 2008, is moot.  

The Board next finds that the Veteran's service-connected disabilities prior to May 2, 2008, do not meet the schedular criteria for consideration of a TDIU.  For the appeal period from August 1, 2006, to May 1, 2008, the Veteran was service-connected for PTSD, rated as 50 percent disabling, residuals of a left knee injury, rated as 10 percent disabling, duodenitis, rated as 10 percent disabling, and a right knee scar, rated as non-compensable.  In addition, the Veteran was also service-connected for joint discomfort due to an undiagnosed illness, rated as 10 percent disabling; however, service connection was severed effective January 26, 2007.  For the entire relevant appeal period, from August 1, 2006, to May 1, 2008, the combined evaluation of the Veteran's service-connected disabilities was 60 percent.  See 38 C.F.R. § 4.25.  As the Veteran did not have a single disability rated at least 60 percent disabling or a combined disability evaluation of at least 70 percent disabling from August 1, 2006, to May 1, 2008, the Veteran did not meet the schedular requirements for consideration of a TDIU.  

After a review of all the evidence of record, lay and medical, the Board further finds that that the weight of the evidence is against referral to the Director of Compensation Service for consideration of a TDIU on an extraschedular basis.  In this regard, the Board finds that the weight of the evidence is against a finding that between August 1, 2006, and May 1, 2008, the Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities.  

VA treatment records during the relevant appeal period, including group psychotherapy records, reflect that the Veteran reported difficulty finding a job and increasing frustration with the vocational rehabilitation program staff.  These treatment records reflect increased symptoms of stress, frustration, depression, and anxiety as a result of being unemployed.  These treatment records further note that even when the Veteran found a job, he was either unhappy with the job or was fearful of what the job requirements would entail.  

In the June 2007 VA Form 21-8940, the Veteran indicated that his PTSD prevented him from securing or following any substantially gainful occupation; the Veteran did not identify any other service-connected disability.  The Veteran indicated that he became too disabled to work effective March 1, 2007.  With his application for a TDIU, the Veteran included a June 2007 statement from his treating VA health care provider, who opined that the Veteran is "incapable of any employment" due to chronic, severe PTSD.  The health care provider further indicated that the Veteran had been disabled since 1998.  

A September 2007 Counseling Record Narrative Report reflects that the Veteran entered "Job Ready Status" on August 2, 2006, and had been actively pursuing employment since that time.  The VA Vocational Rehabilitation Counselor (VRC) noted the Veteran's service-connected and non-service-connected disabilities, and specifically noted that the Veteran stated that his service-connected PTSD and non-service-connected chronic adjustment disorder are the primary reasons that he is having difficulty in obtaining employment.  The VRC indicated that the Veteran had a serious employment handicap, specifically indicating that the Veteran's service-connected disabilities "impose restrictions on his ability to participate in physically/stressful demanding jobs."  The VRC further indicated that while the Veteran "has not totally withdrawn from society, . . . [his] preference is not to interact [with co-workers] and work independently."  

Upon VA psychiatric examination in January 2008, the Veteran reported difficulty finding a job that, in combination with family issues, was making his psychiatric symptoms worse.  The VA examiner indicated that the Veteran last worked a month prior to the examination, and also worked for three to four months as a customer service representative; however, the VA examiner indicated that the Veteran did not lose any time from work due to psychiatric reasons within the past twelve months.  The VA examiner concluded that "there continues to be primarily psychosocial impairment from [the Veteran's] PTSD symptoms."  The VA examiner made no opinion regarding the employability of the Veteran; however, the VA examiner did opine that the Veteran's psychiatric symptoms had remained stable since the last VA examination [January 2003] and that the Veteran was "seeking an increase in compensation primarily due to his current financial difficulty."  

In a February 2008 statement, the Veteran indicated that he applied to work as a day laborer because he was in need of money to pay monthly bills.  The Veteran indicated that he had to report that he experiences back, neck, and shoulder pain; that he has a left knee injury that prohibits standing all day; that his prescription medications prevent him from operating machinery; that he experiences gastrointestinal problems, sleep disturbances, fatigue, headaches, anxiety, anger, avoidance, isolation, and ruminating thoughts; and that he would miss working time due to medical appointments for his PTSD and pain management.  As a result, the Veteran indicated that he had to file for unemployability benefits, and requested that his status be changed to "unemployable."  

In a March 2008 statement, the Veteran indicated that he is unable to work due to PTSD and Gulf War Syndrome.  Specifically, the Veteran indicated that these conditions "degrade [his] quality of life and prevent [him] from taking jobs which are labor intensive, operate machinery, and at time [he] lose[s] concentration and motor skills."  The Veteran listed both service-connected disabilities (joint pain, gastrointestinal symptoms, and PTSD) and non-service-connected conditions (fatigue, skin disorders, muscle pain, and respiratory symptoms) as contributing to his unemployability.  

In October 2008, the VRC conducted a review of the Veteran's vocational rehabilitation and educational file and prepared a document memorializing her review.  The VRC, in pertinent part, noted the following events:  in October 2006, the Veteran was denied enrollment in the self-employment program as the Veteran had "current skills for employment"; in February 2007, the Veteran was hired in a sales position, but the Veteran quit that job in March 2007 indicating "that it 'was not working out' and that he 'was expecting more financially'"; in August 2007, the Veteran was offered a government contracting job overseas, but the Veteran chose not to accept the job due to family reasons; and in September 2007, the Veteran was determined to have a serious employment handicap.  The VRC further indicated that "at one point, [the Veteran] advised ... that he did not want to participate in any further job search as he felt it would hinder his ability to be granted [TDIU] and [Social Security Disability] benefits."  The VRC concluded that "it appears that the [Veteran] is qualified to obtain employment with his current skills and education."  In a December 2008 correspondence to the Veteran, the VRC proposed to end the Veteran's participation in the vocational rehabilitation program.  

Upon VA psychiatric examination in November 2008, the Veteran reported being trained as an information technology specialist, but was having difficulty finding employment.  The VA examiner noted that the Veteran "is having difficulty finding employment in large part due to having to truthfully fill out employment applications and provide, when asked, information about his various medical problems and treatment.  The VA examiner noted two inpatient hospitalizations for PTSD in May 2008.  In conclusion, the VA examiner opined that it was at least as likely as not that the Veteran's PTSD was seriously affecting his ability to obtain and maintain employment.  As rationale, the VA examiner indicated that "it is clear that the [Veteran's] level of symptomatology from his PTSD and bipolar II condition lead him to ... being unable to obtain employment due to his high level of stress and chaotic, labile appearance and inability to think things out properly."  The VA examiner specifically noted that she considered the Veteran "psychiatric and medical history which includes recent psychiatric hospitalizations for suicidal ideation and PTSD" symptoms.  

The November 2008 VA examiner's opinion, however, was a contemporaneous opinion in consideration of recent treatment records, including inpatient hospitalizations that occurred in May 2008.  As indicated above, the disability rating assigned to the Veteran's PTSD was increased to 100 percent disabling effective May 2, 2008, and therefore, entitlement to a TDIU for the period on or after May 2, 2008, is moot.  As a result, in the March 2014 Remand, the Board requested a medical opinion regarding the employability of the Veteran prior to May 2, 2008. 

In October 2014, one VA examiner performed examinations regarding the Veteran's service-connected duodenitis, left knee injury, and right knee scar.  Regarding the duodenitis, the Veteran reported that the duodenitis affected his ability to work in that he "would sometimes need to take time off due to stomach pain."  Regarding the left knee injury, the Veteran reported that the left knee injury affected his ability to work in that he was "unable to stand for long periods of time."  Regarding the right knee scar, the Veteran reported that his disability did not affect his ability to work.  Following all three examinations, the VA examiner opined that it was less likely than not that the three service-connected disabilities precluded the Veteran from obtaining or maintaining substantially gainful employment prior to May 2, 2008.  The VA examiner specifically indicated that the left knee disability "could have [presented] functional impairments that may impact physical employment involving prolonged standing, prolonged walking, stair climbing but may be remedied with reasonably accommodation per federal guidelines.  Sedentary employment would not be impacted."  The VA examiner indicated that the Veteran's duodenitis and right knee scar "would not impact his ability to perform the duties associated with physical and/or sedentary employment."  

Upon VA psychiatric examination in October 2014, the Veteran reported earning his bachelor's degree in technology management in 2006, but being unable to obtain employment in that field.  The Veteran reported performing day laborer jobs due to financial hardship, but had not held a job since 2008.  Following examination, the VA examiner opined that it is less likely than not that the Veteran's PTSD alone precluded him from obtaining or maintaining substantially gainful employment prior to May 2, 2008.  The VA examiner explained that the Veteran's "PTSD could have presented functional impairments in high-stress jobs or those that require the ability to [sustain] concentration and focus as normally found in most jobs, but may have been remedied with reasonable accommodation per federal guidelines."  

In consideration of all the evidence of record, lay and medical, the Board finds the weight of the evidence is against a finding that the Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities prior to May 2, 2008.  Accordingly, the Board finds that referral to the Director of Compensation Service for extraschedular consideration of entitlement to a TDIU is not warranted.  

Evidence in favor of a finding of unemployability prior to May 2, 2008, is contained in the June 2007 statement from the Veteran's treating health care provider, the VRC's September 2007 finding of a serious employment handicap, and the Veteran's statements.  Taken together, this evidence tends to suggest that the Veteran was unemployable due to his service-connected disabilities, primarily his PTSD.  The June 2007 statement from the Veteran's treating health care provider indicated that the Veteran experienced chronic, severe PTSD and had been disabled since 1998; however, the health care provider did not provide any rationale for the opinion.  Without an adequate rationale, the VA clinician's opinion is a bare conclusion with limited probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Miller v. West, 11 Vet. App. 345, 348 (1998).

In September 2007, the VRC found that the Veteran's service-connected disabilities, primarily his PTSD, created a serious employment handicap; however, a serious employment handicap is not equivalent to being unemployable.  In fact, the VRC noted that during the relevant appeal period, the Veteran was offered two jobs, which the Veteran either refused or quit soon after beginning due, at least in part, to financial or family reasons.  Moreover, the VRC specifically noted that the Veteran, on at least one occasion, noted that he refused to participate in additional vocational rehabilitation programs as he thought that would hinder a favorable decision in his TDIU claim.  

In contrast, two VA examiners in October 2014 opined that it was less likely than not that the Veteran's service-connected disabilities rendered him unable to secure or maintain substantial employment prior to May 2, 2008.  The VA examiner who assessed the Veteran's physical disabilities opined that the service-connected left knee disability could limit the Veteran's ability to tolerate prolonged standing, prolonged walking, and stair climbing.  The VA examiner who assessed the Veteran's PTSD opined that his psychiatric symptoms could affect his ability to concentrate and focus.  However, both VA examiners also opined that symptoms could be satisfactorily accommodated for per federal guidelines.  

The Board has considered all opinions of record and finds those provided by the October 2014 VA examiners more probative than that provided by the June 2007 VA clinician.  As indicated above, the June 2007 opinion was provided without supporting rationale.  In contrast, both VA examiners provided a rationale for their opinions.  Moreover, both VA examiners provided their opinions following an interview with and examination of the Veteran, and review of the Veteran's claims file.  

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges the Veteran's reports that he has experienced great difficulty in finding suitable employment and his contentions that his service-connected disabilities have prevented him from securing and maintaining gainful employment.  However, as discussed above, the question is whether the Veteran is capable of performing the physical and mental acts required by employment consistent with his level of education, special training, and prior work experience, not whether the Veteran can find employment.  See Van Hoose, 4 Vet. App. at 363.  In review of all the evidence of record, including the Veteran's lay contentions, the Board finds that the weight of the evidence does not establish that his service-connected disabilities render his unemployable.  

For these reasons, the Board finds that the weight of the competent and credible evidence demonstrates that the criteria for a TDIU prior to May 2, 2008, have not been met, to include consideration of whether referral for entitlement to a TDIU on an extraschedular basis is warranted.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU prior to May 2, 2008, is denied.  

Entitlement to a TDIU from May 2, 2008, forward, is moot.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


